     Case 3:19-cv-01689-B-BK Document 16 Filed 06/09/21                      Page 1 of 2 PageID 85



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

THOMAS ADAM LEWIS, #56283-177                         §
             Movant,                                  §
                                                      §
v.                                                    §            CIVIL NO. 3:19-CV-1689-B-BK
                                                      §            (CRIMINAL NO. 3:17-CR-542-B-1)
UNITED STATES OF AMERICA,                             §
               Respondent.                            §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed Findings, Conclusions

and Recommendation for plain error.             Finding none, the Court ACCEPTS the Findings,

Conclusions and Recommendation of the United States Magistrate Judge.                        Considering the

record in this case and pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the

Rules Governing Section 2255 Proceedings for the United States District Court, and 28 U.S.C. §

2253(c), the Court DENIES a certificate of appealability. The Court adopts and incorporates by

reference the Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case in

support of its finding that the movant has failed to show (1) that reasonable jurists would find this

Court’s “assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists

would find “it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).1

         1
            Rule 11 of the Rules Governing § 2255 Proceedings reads as follows:
         (a) Certificate of Appealability. The district court must issue or deny a certificate of
         appealability when it enters a final order adverse to the applicant. Before entering the
  Case 3:19-cv-01689-B-BK Document 16 Filed 06/09/21                       Page 2 of 2 PageID 86



       If movant files a notice of appeal, movant must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis.

       SO ORDERED this 9th day of June, 2021.



                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE




       final order, the court may direct the parties to submit arguments on whether a certificate
       should issue. If the court issues a certificate, the court must state the specific issue or
       issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
       certificate, the parties may not appeal the denial but may seek a certificate from the court
       of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
       does not extend the time to appeal.
       (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
       appeal an order entered under these rules. A timely notice of appeal must be filed even if
       the district court issues a certificate of appealability. These rules do not extend the time
       to appeal the original judgment of conviction.
